Name: Commission Regulation (EEC) No 3075/87 of 14 October 1987 amending Regulations No 80/63/EEC and (EEC) No 496/70 on quality control of fruit and vegetables imported from or exported to third countries
 Type: Regulation
 Subject Matter: plant product;  political framework;  technology and technical regulations;  cooperation policy
 Date Published: nan

 15 . 10 . 87 Official Journal of the European Communities No L 291713 COMMISSION REGULATION (EEC) No 3075/87 of 14 October 1987 amending Regulations No 80/63/EEC and (EEC) No 496/70 on quality control of fruit and vegetables imported from or exported to third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular Articles 10 and 12 thereof, Whereas Annex I to Commission Regulation No 80/63/EEC of 31 July 1963 on quality inspec ­ tion of fruit and vegetables imported from third countries (3), as last amended by Regulation (EEC) No 2121 /86 (4), lists the authorities appointed by each Member State to be responsible for the inspection operations referred to in Article 10 of Regulation (EEC) No 1035/72 ; whereas Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provisions on quality control of fruit and vegetables exported to third countries (*), as last amended by Regula ­ tion (EEC) No 2122/86 (*), lists the national authorities responsible for the inspection work specified in Article 12 (2) of Regulation (EEC) No 1035/72 ; Whereas the Netherlands and Portugal have notified the Commission of the amendments concerning the names of those responsible for the said inspection work ; whereas it is therefore appropriate to amend the abovementioned list ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Annex I of Regulation No 80/63/EEC :  under KINGDOM OF THE NETHERLANDS the following : telephone 045-35 21 66 070-62 46 1 1 24 33' telex 56 545' 32 040 'Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) is replaced by : 'Rijksdienst voor de keuring van Vee en Vlees van het Ministerie van Landbouw en Visserij, Rijkskantorengebouw "Transitorium", Muzenstraat 30, Postbus 30724, 2500 GS 's-Gravenhage ') OJ No L 118, 20. 5. 1972, p. 1 . 2 OJ No L 209, 31 . 7. 1987, p. 4. (3) OJ No 121 , -3 . 8 . 1963, p. 2137/63. 0 OJ No L 185, 8 . 7 . 1986, p. 10 . 0 OJ No L 62, 18 . 3 . 1970, p. 11 . (6) OJ No L 185, 8 . 7 . 1986, p. 11 . No L 291 /14 Official Journal of the European Communities 15 . 10 . 87  under PORTUGUESE REPUBLIC the following : telephone telex 'Junta Nacional das Frutas Rua de Rodrigo da Fonseca, 8 , 1 200 Lisboa' is replaced by :  'Portugal Continental, Instituto da Qualidade Alimentar, Rua de Alexandre Herculano n? 6  4? andar, 1100 Lisboa  RegiÃ £o AutÃ ²noma da Madeira, DirecÃ §Ã £o dos ServiÃ §os de ComÃ ©rcio e IndÃ ºstria Agricola, Avenida Zarco, 9000 Funchal (Madeira)  RegiÃ £o AutÃ ³noma dos AÃ §ores, DirecÃ §Ã £o Regional de Agricultura da RegiÃ £o AutÃ ³noma dos AÃ §ores, Vinha Brava, 9700 Angra do HeroÃ ­smo (AÃ §ores) 52 91 86/9 2 51 53 2 39 79 62 320 IQA-P 72 105 GOREMA-P 82 155 GRAZOR-P' Article 2 In Annex I of Regulation (EEC) No 496/70  under KINGDOM OF THE NETHERLANDS the following : 'Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg) telephone 045-35 21 66 telex 56 545' is replaced by : 'Rijksdienst voor de keuring van Vee en Vlees van het Ministerie van Landbouw en Visserij , Rijkskantorengebouw "Transitorium'', Muzenstraat 30, Postbus 30724, 2500 GS 's-Gravenhage 070-62 46 1 1 24 33' 32 040  under PORTUGUESE REPUBLIC the following : 'Junta Nacional das Frutas Rua de Rodrigo da Fonseca, 8 1 200 Lisboa' is replaced by :  'Portugal Continental, Instituto da Qualidade Alimentar, Rua de Alexandre Herculano n? 6  4? andar, 1 1 00 Lisboa  RegiÃ £o AutÃ ³noma da Madeira, DirecÃ §Ã £o dos ServiÃ §os de ComÃ ©rcio e IndÃ ºstria AgrÃ ­cola, Avenida Zarco, 9000 Funchal (Madeira)  RegiÃ £o AutÃ ³noma dos AÃ §ores, DirecÃ §Ã £o Regional de Agricultura da RegiÃ £o AutÃ ³noma dos AÃ §ores, Vinha Brava, 9700 Angra do HeroÃ ­smo (AÃ §ores) 52 91 86/9 2 51 53 2 39 79 62 320 IQA-P 72 105 GOREMA-P 82 155 GRAZOR-P' 15 . 10 . 87 Official Journal of the European Communities No L 291 / 15 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1987. For the Commission Frans ANDRIESSEN Vice-President V